DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 11/16/2020 is acknowledged. The amendment includes cancelation of claims 2-4 and 12 while claims 1, 7-8, 11 and 17 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9-11, 13 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. Pub. No. 2006/0031094 A1) in view of Aleia et al. (U.S. Patent No. 5,991,733), further in view of DECOUTEAU et al. (U.S. Pub. No. 2015/0020213 A1).
Regarding claim 1, Cohen teaches a method for managing and processing database records, the method comprising: 

maintaining, by a records management and processing system, a plurality of records in a database, each record of the plurality of records comprising a record of a healthcare service provided to a consumer by a healthcare service provider of a plurality of healthcare service providers  (a centralized medical data management system manage medical information relating to user-subject provided by healthcare provider, paragraph [0007]-[0010], paragraph [0015], paragraph [0039], paragraph [0069]) and identifying at least one required action by at least one responsible entity of a plurality of responsible entities, wherein each responsible entity comprises a third-party payor for healthcare services (paragraph [0054], paragraph [0070], payor entity may access medical data management system to perform a variety tasks associated with the payor entity; accessing data represent subject information for a plurality of subject-user’s in the system to evaluate possible treatment, determine quality of care guidelines, or providing responses to healthcare provider’s payment request, noted, the payor entity is interpreted as a third-party payor for healthcare services and ‘providing responses to healthcare provider’s payment request’ is interpreted as at least one required action by at least one responsible entity of a plurality of responsible entities); and wherein the records management and processing system comprises an intermediary between systems of the plurality of service providers and systems of the plurality of responsible entities (medical data management system is centralized data management system for subject-users, healthcare provider-users and payor entity-users, paragraph [0007]-[0010], [0015]-[0016]);
defining, by the records management and processing system, one or more rules, each rule comprising one or more conditions for processing one or more records of the plurality of records and at least one associated action to affect processing of the one or more records upon 
Cohen does not explicitly disclose:
defining, by the records management and processing system, a model related to and defining processing conditions for the records;
generating, by the records management and processing system, one or more predictions for each of one or more records of the plurality of records based on the model and data of the one or more records, the one or more predictions comprising forecasts for further processing or the one or more record;
applying, by the records management and processing system, the one or more rules to the one or more records and one or more predictions.

generating, by the records management and processing system, one or more predictions for each of one or more records of the plurality of records based on the model and data of the one or more records, the one or more predictions comprising forecasts for further processing or the one or more record (Aleia teaches a Predictive Outcome Value’ (POV) is a projected cost/benefit of successfully executing the prescribed strategy to the predicted outcome, the POV considers internal cost, and expected external costs, factors associated with the strategy, the probability of success, the recovery amount and time period (present value) to achieve the desired result so that the net recovery can be calculated, col. 8, line 5-11; the POV can be expressed in various ways, such as highest dollar value, shortest time frame to resolution, a percent return based on cost, least likely to result in litigation or other preset criteria, and/or a combination of the preceding, col. 8, line 20-24; all actions and cases are automatically assigned weights, the weight assignment represent a value based upon relative complexity, dollar value, the specific steps to complete, relative resource management, etc., col. 10, line 28-31; the Automated Decision 
applying, by the records management and processing system, the one or more rules to the one or more records and one or more predictions (Aleia teaches a Predictive Outcome Value’ (POV) is a projected cost/benefit of successfully executing the prescribed strategy to the predicted outcome, the POV considers internal cost, and expected external costs, factors associated with the strategy, the probability of success, the recovery amount and time period (present value) to achieve the desired result so that the net recovery can be calculated, col. 8, line 5-11; the POV can be expressed in various ways, such as highest dollar value, shortest time frame to resolution, a percent return based on cost, least likely to result in litigation or other preset criteria, and/or a combination of the preceding, col. 8, line 20-24, noted, preset criteria is interpreted as rule; all actions and cases are automatically assigned weights, the weight assignment represent a value based upon relative complexity, dollar value, the specific steps to complete, relative resource management, etc., col. 10, line 28-31; the Automated Decision Support (ADS) model will determine the recommended decision as illustrated in FIG. 1K, in this particular example, ADS recommends the most cost effective solution is referred to an attorney, col. 11, line 31-34, noted, as the calculated POV based on preset criteria being utilized to determine the most cost effective solution [interpreted as ‘one or more predictions’], that read on applying, by the records management and processing system, the one or more rules to the one or more records and one or more predictions as claimed).


Motivation to do so would be to include defining, by the records management and processing system, a model related to and defining processing conditions for the records; generating, by the records management and processing system, one or more predictions for each of one or more records of the plurality of records based on the model and data of the one or more records, the one or more predictions comprising forecasts for further processing or the one or more record; applying, by the records management and processing system, the one or more rules to the one or more records and one or more predictions to enhance the collectors efficiency and effectiveness (Aleia, col. 10, line 19-20).
Cohen as modified by Aleia do not explicitly disclose: 
wherein applying the one or more rules to the one or more records and one or more predictions comprises assigning one or more tags of a plurality of tags to one or more of the records based on the predictions and conditions defined in the applied one or more rules, each tag of the plurality of tags comprising information identifying data in a record or predictions for the one or more records; 

DECOUTEAU teaches: wherein applying the one or more rules to the one or more records and one or more predictions comprises assigning one or more tags of a plurality of tags to one or more of the records based on the predictions and conditions defined in the applied one or more rules (tagging sensitive data with security labels in regards whether any access restriction apply; decision consideration may include a purpose for request of the sensitive data and also workflow consideration; classified information is classified as DOD ‘secret’ based on the data is classified information and label instructions according to the rules, paragraph [0021], [0025] and [0031]; also see paragraph [0027], [0029]), each tag of the plurality of tags comprising information identifying data in a record or predictions for the one or more records (); 
and processing, by the records management and processing system, the one or more records according to one or more workflows executed by the records management and processing system, wherein the executed workflow is selected from a plurality of workflows based on the one or more tags assigned to each record of the one or more records (HIV infection information must be restricted according the rule, tagging with security labels according to 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein applying the one or more rules to the one or more records and one or more predictions comprises assigning one or more tags of a plurality of tags to one or more of the records based on the predictions and conditions defined in the applied one or more rules, each tag of the plurality of tags comprising information identifying data in a record or predictions for the one or more records; and processing, by the records management 
Motivation to do so would be to include wherein applying the one or more rules to the one or more records and one or more predictions comprises assigning one or more tags of a plurality of tags to one or more of the records based on the predictions and conditions defined in the applied one or more rules, each tag of the plurality of tags comprising information identifying data in a record or predictions for the one or more records; and processing, by the records management and processing system, the one or more records according to one or more workflows executed by the records management and processing system, wherein the executed workflow is selected from a plurality of workflows based on the one or more tags assigned to each record of the one or more records, wherein executing the one or more workflows process comprises processing the one or more records based on the one or more predictions and further applying the applied one or more rules, and wherein further applying the one or more applied rules comprises performing, by the executing workflows, one or more actions defined in the applied one or more rules associated with conditions satisfied by the one or more records and 
Regarding claim 5, Cohen as modified by Aleia and DECOUTEAU teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the one or more predictions further comprise a forecast of an amount of time or resources needed to complete processing of the record (Aleia teaches a Predictive Outcome Value’ (POV) is a projected cost/benefit of successfully executing the prescribed strategy to the predicted outcome, the POV considers internal cost, and expected external costs, factors associated with the strategy, the probability of success, the recovery amount and time period (present value) to achieve the desired result so that the net recovery can be calculated, col. 8, line 5-11; the POV can be expressed in various ways, such as highest dollar value, shortest time frame to resolution, a percent return based on cost, least likely to result in litigation or other preset criteria, and/or a combination of the preceding, col. 8, line 20-24, noted, the shortest time frame to resolution is being interpreted as wherein the one or more predictions further comprise a forecast of an amount of time or resources needed to complete processing of the record). 
Regarding claim 9, Cohen as modified by Aleia and DECOUTEAU teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the model comprises a propensity model (Aleia teaches a ‘collection strategy’ is a predefined scenario of activities and time lines based on various criteria such as dispute type, line of business or dollar amount, col. 9, line 34-36; in addition, the ‘AD-HOC’ activities of the collectors in defining strategy and action is also integrated into the dynamic model, the ability to optimize these variables via feed-back from the data warehouse creates a leveraging mechanism to enhance the collectors efficiency and effectiveness, these actions also generate a least cost scenario, example of simple collection 
Regarding claim 10, Cohen as modified by Aleia and DECOUTEAU teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the model comprises a propensity model (Aleia teaches a ‘collection strategy’ is a predefined scenario of activities and time lines based on various criteria such as dispute type, line of business or dollar amount, col. 9, line 34-36; in addition, the ‘AD-HOC’ activities of the collectors in defining strategy and action is also integrated into the dynamic model, the ability to optimize these variables via feed-back from the data warehouse creates a leveraging mechanism to enhance the collectors efficiency and effectiveness, these actions also generate a least cost scenario, example of simple collection strategy activities are the following: create a demand letter to the debtor, if no response, follow-up with phone call, if no agreement, refer to collection agency, and, if agency unsuccessful, refer to attorney, col. 10, line 15-27).
As per claims 11 and 17, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected.
As per claim 13, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 5 and are similarly rejected.
Claims 6-8, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. Pub. No. 2006/0031094 A1) in view of Aleia et al. (U.S. Patent No. 5,991,733) and DECOUTEAU et al. (U.S. Pub. No. 2015/0020213 A1), further in view of Daly et al. (U.S. Pub. No. 2008/0222640 A1).
Regarding claim 6, Cohen as modified by Aleia and DECOUTEAU teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein processing the one or more records according to the one or more workflows comprises assigning, by the workflow, a priority level to processing of the one or more records based on the generated predictions and applied one or more rules. 
Daly teaches wherein processing the one or more records according to the one or more workflows comprises assigning, by the workflow, a priority level to processing of the one or more records based on the generated predictions and applied one or more rules (they system includes a plurality of scheduling rules that include criteria 44, 46, 48 and associated rules 38, 40, 42, in one embodiment, each criterion is associated with one rule, therefore, the determination of which rule or rules apply involves selecting the proper criteria that match a given task request, paragraph [0020], line 5-10; the rule set or lookup table in the associated with the history buffer in the memory controller maintains a list of rules to be used to determine if a low priority memory request should be schedule or not, paragraph [0022], line 15-19; having identified the task requests, determine the priority of each task request and stored the prioritized task requests in the appropriate log, a task request from the list is identified to be schedule for processing, using the priority level, the task requests are identified and scheduled in accordance with a plurality of pre-defined scheduling rules, paragraph [0025], line 2-4 and 9-11; matches to a rule indicate a certain distribution of task requests that should be scheduled from each queue, queue will be selected randomly, based on the probability given the rule, and a task request from that queue will be scheduled, resulting in a certain level of service for each queue, paragraph [0030], line 2-6, probability is interpreted as prediction and rule is interpreted as one or more rules).

Motivation to do so would be to include wherein processing the one or more records according to the one or more workflows comprises assigning, by the workflow, a priority level to processing of the one or more records based on the generated predictions and applied one or more rules to address a need that can schedule a variety of tasks so that the execution of higher priority tasks is not inhibited by lower priority tasks (Daly, paragraph [0004]).
Regarding claim 7, Cohen as modified by Aleia, DECOUTEAU and Daly teach all claimed limitations as set forth in rejection of claim 6, further teach comprising ranking, based on the generated predictions and one or more rules, processing of records having a same assigned priority level (Daly teaches having identified the task requests, determine the priority of each task request and stored the prioritized task requests in the appropriate log, a task request from the list is identified to be schedule for processing, using the priority level, the task requests are identified and scheduled in accordance with a plurality of pre-defined scheduling rules, paragraph [0025], line 2-4 and 9-11; matches to a rule indicate a certain distribution of task requests that should be scheduled from each queue, queue will be selected randomly, based on the probability given the rule, and a task request from that queue will be scheduled, resulting in a certain level of service for each queue, paragraph [0030], line 2-6, probability is interpreted as prediction and rule is interpreted as one or more rules; a priority or priority level is associated with each identified task request, and each task request is communicated to and saved in the 
Regarding claim 8, Cohen as modified by Aleia, DECOUTEAU and Daly teach all claimed limitations as set forth in rejection of claim 6, further teach wherein assigning the priority level to the processing of the one or more records based on the one or more applied rules comprises de-prioritizing processing of one or more records satisfying the conditions of the applied rules and wherein de-prioritizing the processing of the one or more records comprises postponing the processing of the one or more records or hiding the one or more records from view in a user interface presenting records for processing (Daly teaches the system includes a plurality of scheduling rules that include criteria 44, 46, 48 and associated rules 38, 40, 42, in one embodiment, each criterion is associated with one rule, therefore, the determination of which rule or rules apply involves selecting the proper criteria that match a given task request, paragraph [0020], line 5-10; the rule set or lookup table in the associated with the history buffer in the memory controller maintains a list of rules to be used to determine if a low priority memory request should be schedule or not, paragraph [0022], line 15-19; having identified the task requests, determine the priority of each task request and stored the prioritized task requests in the appropriate log, a task request from the list is identified to be schedule for processing, using the priority level, the task requests are identified and scheduled in accordance with a plurality of pre-
As per claims 14 and 18, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 6 and are similarly rejected.
As per claims 15-16, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 7-8 respectively and are similarly rejected.
As per claims 19-20, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 7-8 respectively and are similarly rejected.
Response to Arguments
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 06/15/2020.
Applicant’s arguments with respect to claims 1, 11 and 17 have been considered but are moot in view of the new ground(s) of rejection (See new references of Cohen and DECOUTEAU).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/KEN HOANG/Examiner, Art Unit 2168                       

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168